EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of Alynx, Co., and that this Agreement be included as an Exhibit to such joint filing. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 15th day of February, 2008. /s/ Steve Gorlin Steve Gorlin, individually and as trustee of the Steve Gorlin Revocable Trust /s/ Steve Gorlin Steve Gorlin Revocable Trust, by Steve Gorlin, Sole Trustee
